Title: To James Madison from Joseph Jones, 23 December 1794
From: Jones, Joseph
To: Madison, James


Dr Sr.
Fredg. 23d. Decr. 1794
In expectation of hearing from Mr. Randolph respecting Monroes affairs, I have postponed writing to him, which I shod: have done soon after the receipt of his letter. By your letter I find Mr. Randolph meditated writing to me what he wod. do but I have not heard from him and the moment is at hand that requires my compleating the first payment. Perhaps my writing to him and inclosing an abstract of Monroes letter will remind him of it and bring forth an answer. The sum you mentioned may answer if I shall be so fortunate as to receive some money I expect to get otherwise I shall fall about £100 short and I had rather raise that same by the Sale of negros than draw the bill for £200 I had proposed to you but if the 1000 dols. cannot be procured and very speedily I must request you to inform me of it and whr. a bill on Amsterdam or Hamburg will sell. In a few days I shall trouble you with a letter for Monroe whr. I hear from Randolph or not. Yr. friend
Jos: Jones
